Citation Nr: 0407915	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  He died in August 2001.  The appellant is the 
surviving spouse of the deceased veteran.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran died in August 2001 at the age of 79.  The 
death certificate indicates that the cause of death was 
respiratory failure, due to or as a consequence of possible 
acute pneumonia, due to or as a consequence of chronic 
obstructive pulmonary disease.  End stage renal disease and 
sigmoid colon cancer were identified as other significant 
conditions contributing to death but not resulting in the 
underlying cause(s) of death.

2.  The veteran was service connected during his lifetime for 
residuals of shell fragment wound of the left hip with 
degenerative changes, rated as 10 percent disabling; and for 
malaria and leishmaniasis, each of which was rated as 
noncompensably disabling.

3.  There is no competent medical evidence linking the cause 
of the veteran's death to any event or etiology in service or 
to any service-connected disability.

4.  The veteran did not have a permanent total service-
connected disability at the time of his death, nor did he die 
as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is not established.  38 C.F.R. § 3.807 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  She specifically asserts 
that the anemia noted in the veteran's medical records, to 
include his terminal hospitalization records, was incurred in 
service.  She points out that rating actions immediately 
subsequent to his service had characterized his service-
connected malaria as including anemia.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the appellant's appeal remains pending before the Board 
and therefore, is not final.  See 38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

The current standard of review is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2003).  The United States Court of Appeals for Veterans 
Claims (the Court) has stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the statement of the case the RO sent 
to the appellant in June 2002, and the supplemental statement 
of the case sent to her in March 2003, each advised her of 
the provisions relating to the VCAA, and in particular set 
forth the VCAA statutory provisions and implementing 
regulations.  They advised her of the evidence necessary to 
establish service connection for the cause of the veteran's 
death.  She was informed that the RO would obtain any VA 
medical records she identified as relevant and that she could 
authorize VA to obtain private medical records.  In this 
regard, she was advised that she could provide the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers who had treated the veteran.  
She also was advised of the type of evidence that could 
support her claim, in particular, a statement from a medical 
doctor indicating a relationship between the cause of the 
veteran's death and an injury, disease or event in service.

In addition, a letter from the RO to the appellant in October 
2001 advised her as to what evidence was necessary to 
establish entitlement to the benefit sought, and what 
information or evidence VA will obtain for her; what evidence 
VA needed from her and what she could do to help with her 
claim; and when and where to send the information or 
evidence, what has been done to help her with her claim, and 
who to call at VA if she had questions or required 
assistance.  This letter satisfies the requirements of the 
Court with regard to the duty to assist a claimant as set 
forth in Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In response to the notification furnished her by VA, the 
appellant advised VA of treatment accorded the veteran by VA.  
Those records were thereafter obtained and associated with 
his claims file.  She also informed VA that certain old 
medical records could not be obtained.  In addition, she was 
advised of the right to a personal hearing, and such a 
hearing was scheduled at her request.  At a conference before 
a Decision Review Officer (DRO) at the RO prior to the 
hearing, the evidence needed to support her claim was 
discussed, and she was specifically advised as to the fact 
that whether or not the veteran's service-connected 
conditions were a factor in his death was a medical question.  
The DRO and the appellant agreed to have a doctor review the 
veteran's records and furnish an opinion as to any 
relationship between the veteran's service-connected 
conditions and the conditions that contributed to his death.  
The formal hearing was cancelled, and the opinion was 
subsequently obtained.

In brief, the requirements of the VCAA and Quartuccio have 
been satisfied.  VA has informed the appellant of both its 
and her obligations and responsibilities, and has secured all 
available evidence.  There is, in fact, no indication that 
additional evidence exists; the appellant has not advised VA 
that any further medical information could be found.  The 
Court has held that VCAA notice requirements are satisfied if 
all possible evidence has been obtained.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

The Board notes that that the VCAA letter of October 2001 
requested a response within 60 days.  The letter also 
expressly notified the appellant that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The appellant has now 
had well in excess of one year to submit evidence in support 
of her appeal, and no additional evidence or information 
appears to be forthcoming.  Since this claimant has, as a 
matter of fact, been provided at least one year to submit 
evidence, and it is clear that she has nothing further to 
submit, the adjudication of her claim by the Board at this 
time will proceed.  

The Board finds that the information provided to the 
appellant satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that she was clearly notified of the 
evidence necessary to substantiate her claim.  The Board 
therefore finds that the notification requirement of the VCAA 
has been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim for the benefits sought on appeal, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating her claim.  As noted 
above, the appellant does not appear to contend that 
additional evidence or other pertinent information exists and 
needs to be obtained.  After consultation with the appellant, 
the DRO obtained a medical nexus opinion.  In addition, the 
appellant also has been accorded ample opportunity to present 
evidence and argument in support of her claim.  She was 
informed of her right to a hearing and presented several 
options for presenting personal testimony.  She did not 
express a desire to have a hearing before the Board in her 
substantive appeal (VA Form 9) filed in July 2002 or in any 
other communication.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the law.  
The Board can identify no further development that would aid 
the Board's inquiry at this point.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  The Board will accordingly move 
on to a discussion of the issue on appeal.

1.  Entitlement to service connection for the cause of the 
veteran's death.

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

For certain chronic disorders, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

For certain chronic disorders, including cardiovascular-renal 
disease and cancer, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002);  38 C.F.R. 
§§ 3.307, 3.309 (2003).

Notwithstanding the above, service connection may be granted 
for a disease shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Continuity of symptomatology

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  In order to show 
a chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." 38 C.F.R. § 3.303(b).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the veteran's claim. 
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Service connection - cause of death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2003).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially to death; that it combined to cause death; or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Factual Background

The veteran's service medical records are devoid of any 
reference to a pulmonary or respiratory disorder, or to renal 
disease or colon cancer.  He was hospitalized in service due 
to malaria, evidently incurred in North Africa.  During the 
hospitalization, it was noted that he was anemic and that his 
spleen was enlarged.  

Service connection for malaria was granted in an August 1946 
VA rating decision.  It is noted that the veteran's service-
connected malaria was initially characterized, when service 
connection was awarded in August 1946, as malaria, old, with 
anemia.  

A summary of VA hospitalization from September 1946 to 
February 1947 indicates final diagnoses including 
spleenomegaly, due to Kala-Azar (visceral leishmaniasis) and 
kidney calculus.  In a May 1947 VA rating decision, service 
connection was granted for leishmaniasis, visceral (spleen) 
with anemia; the rating decision noted that malaria had not 
been found recently.     

The report of a March 1949 VA examination notes a history of 
kidney condition in 1943 and 1944, but shows that the genito-
urinary system was normal, as was the respiratory and 
digestive systems (other than for a barely palpable liver).  

In a March 1949 VA rating decision, the veteran's service-
connected disabilities were listed as leishmaniasis and 
malaria, each evaluated as noncompensably disabling.  The 
reference to anemia was dropped.

In September 1990, the veteran filed a claim of entitlement 
to service connection in which he contended, in essence, that 
he had physical problems caused by anemia due to malaria.  A 
January 1991 VA examination diagnosed degenerative joint 
disease of multiple joints and history of leishmaniasis. In 
an April 1991 rating decision, service connection was denied 
for anemia, claimed as due to malaria.
In essence, the RO concluded that low iron levels identified 
on laboratory studies was unrelated to the service-connected 
malaria/leishmaniasis because there was no active disease.

The evidence first demonstrates the presence of emphysema and 
renal impairment in 1996.  Records dated thereafter prepared 
in conjunction with medical treatment show that the veteran 
was found to be anemic; records dated subsequent to 1996 also 
show that colon cancer was manifested.

In May 2001, a VA nephrologist, in response to a request by 
the RO as to whether there was a relationship between the 
veteran's renal calculus in 1946 and his end stage renal 
disease, stated that, following review of the veteran's 
claims file, it was his opinion that the veteran's end stage 
renal disease was not related to his disability in 1946.  

The August 2001 terminal hospitalization report shows that 
the veteran had been admitted to the hospital four days prior 
to his death with diagnoses of constipation, right 
obstructing distal colon lesion due to sigmoid cancer, 
previously deemed unresectable sigmoid colon carcinoma, 
arteriosclerotic cardiovascular disease, chronic obstructive 
pulmonary disease recently identified as mild, anemia, and 
cardiac dysrhythmia.  The final diagnosis was respiratory 
failure/cardiac versus pneumonia.

According to the death certificate, the veteran died in 
August 2001 at the age of 79 due to respiratory failure, 
which was due to or a consequence of possible acute 
pneumonia, which was associated with chronic obstructive 
pulmonary disease.  End stage renal disease and sigmoid colon 
cancer were listed on the death certificate as other 
significant conditions contributing to death but not 
resulting in the underlying cause of death.  No autopsy was 
performed.  

At the time of the veteran's death, service connection was in 
effect for residuals of a shell fragment wound of the left 
hip with degenerative changes, evaluated as 10 percent 
disabling; and for malaria and leishmaniasis, each rated as 
noncompensably disabling.  

With regard to a possible relationship between the anemia 
referenced in August 1946 when service connection for malaria 
was established, and the more-recent medical records noting 
the presence of anemia, in July 2003 a VA nurse practitioner 
found that, in her clinical opinion, the veteran's anemia at 
the time of his death was associated with gastrointestinal 
blood loss and end stage renal disease and was not associated 
with service-connected disabilities, and was not likely to 
have caused his death.

Analysis

The appellant, in support of her claim, has alleged that 
anemia shown in the several years before his death was the 
same anemia related to his malaria, and that "he never did 
get over it."

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  In this case, element 
(1) has obviously been met.  

With respect to element (2), the veteran's service medical 
records are entirely negative for any treatment or diagnosis 
of a respiratory or pulmonary disorder, or for any treatment 
or diagnosis of renal disease or colon cancer.  Pulmonary 
disease, cardiovascular-renal disease and colon cancer were 
not shown by the medical records to have been manifested 
until many decades after the veteran left service, long after 
the one year presumptive period found in 38 C.F.R. 
§ 3.309(a). 

The appellant has pointed out that the veteran was 
hospitalized at least four times in service and again when he 
returned home from service.  The appellant is correct.  In 
August 1946, service connection was granted for malaria with 
anemia.  Moreover, the veteran was hospitalized from 
September 1946 to February 1947, shortly after service.  In 
essence, the treating physician believed that the veteran had 
leishmaniasis and not malaria.   In a May 1947 VA rating 
decision, service connection was granted for visceral 
leishmaniasis with anemia.  In 1949, the disability ratings 
for both leishmaniasis and malaria were reduced to zero, 
where they remained; anemia was deleted from the description 
of both service-connected disability.  Accordingly, Hickson 
element (2) is met in that there existed at the time of the 
veteran's death two service-connected disabilities.  Anemia 
was not, however, service connected at the time of the 
veteran's death, nor had it been for approximately 50 years.

The medical evidence additionally showed kidney problems in 
service and that he had a kidney calculus soon after service.  
Hickson element (2) is also met to that extent.

With respect to critical element (3), medical nexus, there is 
no competent medical evidence that provides any basis to 
establish a nexus between the cause of the veteran's death to 
any event or etiology in service or to any service-connected 
disability.

As discussed above, end stage renal disease was noted on the 
veteran's death certificate as a significant condition 
contributing to his death, and anemia was cited on medical 
records compiled during his last several years of life.  The 
question which must be answered, therefore, is whether there 
is any connection between the kidney problems noted in and 
soon after service, and/or the service-connected 
malaria/leishmaniasis with anemia, also noted during or 
shortly after service, and the veteran's death. 
  
The appellant's contention is that the anemia noted in the 
medical records compiled during the veteran's latter stages 
of treatment was the same disability for which he had been 
service connected in August 1946.  Setting aside for the 
moment the matter of whether anemia in fact contributed  to 
the veteran's death the appellant's  contention was, as noted 
above, expressly rejected by a medical professional upon 
review of the clinical record.  This professional opinion 
must be accorded more weight than the argument set forth by 
the appellant, who has not demonstrated that she has the 
medical expertise to render a competent medical finding.  
Indeed, to the extent that the appellant is herself 
attempting to link the veteran's death to his service, her 
opinion is entitled to no weight or probative value. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board notes that the appellant has been notified of the 
importance of providing competent evidence, medical in 
nature, to link the cause of the veteran's death to his 
military service.  She has submitted none.  

It appears from the appellant's presentation that she may be 
contending that the veteran's anemia existed continuously 
after service and the anemia noted in his terminal medical 
records was one and the same with the anemia identified in 
service.  However, there is no competent medical evidence of 
continuity of anemia for a period of approximately 40 years 
after service.  Anemia was not identified during a March 1949 
VA examination, leading to anemia being dropped from the 
description of the service-connected malaria and 
leishmaniasis starting that month, and anemia was not 
evidently clinically identified again until 1990.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required in the circumstances presented in this 
case. See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent]. 
Such evidence is lacking in this case.  The appellant is not 
competent to diagnose anemia.  See Espiritu, supra.  
Moreover, the only competent medical opinion of record on the 
subject attributes the anemia identified during the veteran's 
terminal hospitalization to bleeding caused by his 
gastrointestinal disease and end-stage renal disease, not to 
service or to any service-connected disability.  In that 
connection, the Board observes that there has been no 
competent medical evidence of active malaria/leshmaniasis 
since the late 1940s.

The Board additionally notes that in any event there is no 
competent medical evidence that anemia played a role in the 
veteran's death.  The death certificate is notably silent as 
to this, and there appears to be no specific medical evidence 
which indicates that anemia was a factor in the veteran's 
death.

The appellant has not contended that that there is any 
relationship between the any kidney problems in service, and 
the kidney calculus noted in 1946 and the veteran's end stage 
renal disease.  In any event, such a relationship was 
specifically rejected by a medical expert in May 2001.  
Moreover, a July 2001 dialysis clinic record, signed by a 
physician, specifically attributed the veteran's renal 
disease to hypertension; military service was not mentioned.

Based on the medical evidence of record, the Board concludes 
that a medical nexus has not been established between the 
veteran's service and the cause of his death.  Element (3) 
has not been met, and the appellant's claim fails on that 
basis.

In summary, for the reasons herein set forth, the Board 
concludes that a preponderance of the evidence is against the 
appellant's claim.  Service connection for the cause of the 
veteran's death is therefore denied.

2.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.

Relevant law and regulations

For the purpose of dependents' educational assistance under 
38 U.S.C. Chapter 35, the child, the spouse, or surviving 
spouse of a veteran will have basic eligibility if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and has a permanent 
total service-connected disability, or a permanent total 
service-connected disability was in existence at the date of 
the veteran's death, or the veteran died as a result of a 
service-connected disability.  38 C.F.R. § 3.807 (2003).

Analysis

As is clear from the above synopsis of the pertinent 
regulation, eligibility for DEA requires that the veteran 
have had a permanent total disability at the time of death or 
died due to service-connected disability (that is, the cause 
of death has been service connected).

At the time of the veteran's death, he did not have a 
permanent total disability.  Indeed, the veteran's service-
connected disabilities had been rated only  10 percent 
disabling on a combined basis.  In addition, as is 
established in this decision, service connection for the 
cause of his death has not been demonstrated.  Eligibility 
for DEA benefits, accordingly, is denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Eligibility for Dependent's Educational Assistance under 
38 U.S.C. Chapter 35 is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



